DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 16/910,426, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  There is no support found for a lateral slot in the vertical reaction plate to accept sideways insertion of the cable. Accordingly, claim 3 is not entitled to the benefit of the prior application.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the lateral slot in the vertical reaction plate of claim 3 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 7 is objected to because of the following informalities: “the an” should be changed to “an” in line 6, and “continuous cable pulling system” should be changed to “continuous tension cable pulling system” or “cable pulling system” in line 7.  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6 and 7 of U.S. Patent No. 9,791,069. Although the claims at issue are not identical, they are not patentably distinct from each other because the only limitation in the current claims that is not recited in US 9,791,069 is that the reaction plate includes a vertical reaction plate and a lateral reaction plate. It would have been obvious to have a plurality of reaction plates because it has been held that the mere duplication of the essential working parts of a device involves only routine skill in the art, and both vertical and lateral reaction plates are notoriously well known in the art.
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2 of U.S. Patent No. 11,231,127. Although the claims at issue are not identical, they are not patentably distinct from each other because the only limitation in the current claims that is not recited in US 11,231,127 is that the reaction plate includes a vertical reaction plate and a lateral reaction plate. It would have been obvious to have a plurality of reaction plates because it has been held that the mere duplication of the essential working parts of a device involves only routine skill in the art, and both vertical and lateral reaction plates are notoriously well known in the art.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “the first width” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 9, it is unclear whether “a reaction plate” in line 1 and “an opening” in line 2 are the same as or different than, and in addition to, “a lateral reaction plate and a vertical reaction plate” and “an opening” in claim 7 because of the double positive recitation of “reaction plate” and “opening”. For purposes of examination, the examiner interprets “a reaction plate” to mean “the vertical reaction plate” and interprets “an opening” to mean “the opening”. Examiner notes that while this interpretation resolves the clarity issue and is consistent with the drawings and specification, it results in a claim which does not further limit the claim from which it depends and must therefore be further addressed.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 5 and 6 (as best understood) are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jenne (EP 1,634,848) in view of Carter et al (WO 2009/026262).
Regarding claim 1, Jenne discloses a pipe replacement system (e.g. 10/12, claim 1), comprising: a cable pulling system (e.g. 12, paragraph 0013); a pipe breaking tool coupled to a cable, the pipe breaking tool having a diameter larger than the cable (e.g. cable 22, pipe breaking tool not shown but disclosed in paragraph 0020, wherein the diameter of the pipe breaking tool must be larger than the cable in order to burst the pipe as intended and in order to allow the cable to pass blocking plate 86 without passage of the pipe breaking tool as described in paragraph 0020); a cable guide frame coupled to the cable pulling system (e.g. 10, Fig. 4), the cable guide frame including a lateral reaction plate and a vertical reaction plate (e.g. 64 and 66, respectively, Fig. 4); a guide pulley attached to the cable guide frame (e.g. 74, Fig. 2), wherein the guide pulley is positioned to define an arc between a pipe to be replaced and the cable pulling system (e.g. Fig. 4, paragraph 0020), the arc having a radius that allows passage of the pipe breaking tool over the guide pulley (e.g. Fig. 2, wherein there is nothing to prevent the pipe breaking tool from passing around the guide pulley); and an opening in the vertical reaction plate (e.g. 68, Fig. 2), wherein the opening is sized to allow passage of the pipe breaking tool past the vertical reaction plate (e.g. paragraphs 0008 and 0020). Jenne does not disclose that the guide pulley is a plurality of guide pulleys positioned to define a common arc between the pipe to be replaced and the cable pulling system. Carter teaches a pipe replacement system (e.g. claim 1, Fig.’s 1 and 55), comprising: a cable pulling system (e.g. 120, Fig. 1); a pipe breaking tool coupled to a cable, the pipe breaking tool having a diameter larger than the cable (e.g. 40, Fig. 1); a cable guide frame coupled to the cable pulling system (4800, Fig. 55, similar to 84, Fig. 1); a plurality of guide pulleys attached to the cable guide frame (e.g. 4810-4830, Fig. 55, similar to 92, Fig. 1), wherein the plurality of guide pulleys are positioned to define a common arc between a pipe to be replaced (e.g. 14, Fig. 1) and the cable pulling system (e.g. Fig.’s 1 and 55), the common arc having a radius that allows passage of the pipe breaking tool over the plurality of guide pulleys (e.g. Fig. 55, wherein the pipe breaking tool is capable of passing around any radius). It would have been obvious to a person having ordinary skill in the art, at the time of the invention, to use a plurality of pulleys as taught by Carter for the pulley of Jenne because such is a known pulley configuration in the art that would improve the pipe replacement system of Jenne by reducing the bend radius of the cable and reducing the space required for the cable pulling path (e.g. Carter, paragraph 133).
Regarding claim 2, the combination of Jenne and Carter further discloses that the plurality of guide pulleys include an inner width to center the cable, and a second width, wider than the first width, to accept the diameter of the pipe breaking tool (e.g. Jenne, Fig. 2, wherein the pulley includes an inner width at the center of the pulley to center the cable, and a second width at the edges of the pulley that allow the pipe breaking tool to ride over the pulley without entering the first width, thereby “accepting” the diameter of the pipe breaking tool).
Regarding claim 3, the combination of Jenne and Carter further discloses that the vertical reaction plate includes a lateral slot to accept sideways insertion of the cable (e.g. Jenne, Fig. 2 wherein vertical reaction plate 66 has two upper lateral slots which are capable of receiving the cable).
Regarding claim 5, the combination of Jenne and Carter further discloses a stationary splitter located on the cable guide frame (e.g. Jenne, 84, Fig. 2).
Regarding claim 6, the combination of Jenne and Carter further discloses that the stationary splitter is configured to be located below ground level (e.g. Jenne, Fig. 4, paragraph 0023).
Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jenne (EP 1,634,848) in view of Carter et al (WO 2009/026262) as applied to claim 1 above, and further in view of Walton (US 6,045,124).
Regarding claim 4, the combination of Jenne and Carter discloses the invention substantially as described above but does not explicitly disclose the material of the guide pulleys. Walton teaches guide pulleys for pulling cables (e.g. abstract) wherein the guide pulleys are substantially all polymeric material, thus including a polymeric contact surface (e.g. col. 2, lines 64-66). It would have been obvious to a person having ordinary skill in the art, at the time of the invention, to use a polymeric material as taught by Walton for the pulleys of the combination of Jenne and Carter (thus resulting in substantially all polymeric material guide pulleys with a polymeric contact surface) because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice, and a polymeric material would provide the expected benefit of being lightweight and inexpensive (e.g. col. 1, line 66 - col. 2, line 2).
Claims 7, 9 and 12-15 (as best understood) are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jenne (EP 1,634,848) in view of Carter et al (WO 2009/026262) and Roessler (US 5,211,509).
Regarding claim 7, Jenne discloses a pipe replacement system (e.g. 10/12, claim 1), comprising: a continuous tension cable pulling system (e.g. 12, paragraphs 0011 and 0013); a pipe breaking tool coupled to a cable, the pipe breaking tool having a diameter larger than the cable (e.g. cable 22, pipe breaking tool not shown but disclosed in paragraph 0020, wherein the diameter of the pipe breaking tool must be larger than the cable in order to burst the pipe as intended and in order to allow the cable to pass blocking plate 86 without passage of the pipe breaking tool as described in paragraph 0020); a cable guide frame coupled to the continuous cable pulling system (e.g. 10, Fig. 4), the cable guide frame including a lateral reaction plate and a vertical reaction plate (e.g. 64 and 66, respectively, Fig. 4); a guide pulley attached to the cable guide frame (e.g. 74, Fig. 2), wherein the guide pulley is positioned to define an arc between a pipe to be replaced and the cable pulling system (e.g. Fig. 4, paragraph 0020), the arc having a radius that allows passage of the pipe breaking tool over the guide pulley (e.g. Fig. 2, wherein there is nothing to prevent the pipe breaking tool from passing around the guide pulley); and an opening in the vertical reaction plate (e.g. 68, Fig. 2), wherein the opening is sized to allow passage of the pipe breaking tool past the vertical reaction plate (e.g. paragraphs 0008 and 0020). Jenne does not disclose that the guide pulley is a plurality of guide pulleys positioned to define a common arc between the pipe to be replaced and the cable pulling system. Carter teaches a pipe replacement system (e.g. claim 1, Fig.’s 1 and 55), comprising: a continuous tension cable pulling system (e.g. 120, Fig. 1); a pipe breaking tool coupled to a cable, the pipe breaking tool having a diameter larger than the cable (e.g. 40, Fig. 1); a cable guide frame coupled to the continuous cable pulling system (4800, Fig. 55, similar to 84, Fig. 1); a plurality of guide pulleys attached to the cable guide frame (e.g. 4810-4830, Fig. 55, similar to 92, Fig. 1), wherein the plurality of guide pulleys are positioned to define a common arc between a pipe to be replaced (e.g. 14, Fig. 1) and the cable pulling system (e.g. Fig.’s 1 and 55), the common arc having a radius that allows passage of the pipe breaking tool over the plurality of guide pulleys (e.g. Fig. 55, wherein the pipe breaking tool is capable of passing around any radius). It would have been obvious to a person having ordinary skill in the art, at the time of the invention, to use a plurality of pulleys as taught by Carter for the pulley of Jenne because such is a known pulley configuration in the art that would improve the pipe replacement system of Jenne by reducing the bend radius of the cable and reducing the space required for the cable pulling path (e.g. Carter, paragraph 133). Jenne also does not disclose a boom coupled to the cable pulling system. Roessler teaches a pipe replacement system (e.g. abstract), comprising: a continuous tension cable pulling system (e.g. 29); a pipe moving tool coupled to a cable, the pipe moving tool having a diameter larger than the cable (e.g. 45 and 36, respectively, Fig. 1); a boom coupled to the cable pulling system (e.g. 18/20, Fig. 1); a cable guide frame coupled to an end of the boom opposite the continuous cable pulling system (e.g. 23-26, Fig. 1); and a guide pulley attached to the cable guide frame (e.g. 38, Fig. 1), wherein the guide pulley is positioned to define an arc between a pipe to be replaced and the cable pulling system (e.g. Fig. 1). It would have been obvious to a person having ordinary skill in the art, at the time of the invention, to use a boom as taught by Roessler to support the cable guide frame of Jenne because such is a known support in the art that would provide the expected benefit of providing structural support to the frame and allowing the cable pulling system to be positioned above ground where it is easily accessible as desired by Jenne (e.g. paragraph 0023).
Regarding claim 9, the combination of Jenne, Carter and Roessler further discloses a reaction plate with an opening sized to allow the pipe breaking tool to pass through (e.g. Jenne, 66 with 68, Fig. 2, paragraphs 0008 and 0020).
Regarding claim 12, the combination of Jenne, Carter and Roessler further discloses a stationary splitter located on the boom (e.g. Jenne, 84, Fig. 2 and Roessler, 61, Fig. 1).
Regarding claim 13, the combination of Jenne, Carter and Roessler further discloses that the stationary splitter further includes an expander (e.g. Jenne, 78, Fig. 2).
Regarding claim 14, the combination of Jenne, Carter and Roessler further discloses that the stationary splitter is located above ground level (e.g. Jenne, Fig. 2 and Roessler, Fig. 1, wherein the splitter is located above the ground level of the pit and/or wherein the splitter is located above the ground level during transportation of the pipe replacement system to the site).
Regarding claim 15, the combination of Jenne, Carter and Roessler further discloses that the stationary splitter is adjustable with respect to the boom (e.g. Jenne, Fig.’s 2 and 3, paragraph 0019, wherein the splitter is removable and therefore adjustable).
Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jenne (EP 1,634,848) in view of Carter et al (WO 2009/026262) and Roessler (US 5,211,509) as applied to claim 7 above, and further in view of Wentworth et al (US 2015/0062030).
Regarding claim 8, the combination of Jenne, Carter and Roessler discloses the invention substantially as applied above and further discloses that the cable pulling system is a winch (e.g. Jenne, paragraph 0011) however the combination of Jenne, Carter and Roessler does not explicitly disclose that the winch is a dual capstan winch. Wentworth teaches a similar pipe replacement system (e.g. 21, abstract), comprising: a continuous tension cable pulling system (e.g. 27); a boom coupled to the cable pulling system (e.g. 32, Fig. 4); and a pulley positioned to define an arc between a pipe to be replaced and the cable pulling system (e.g. 142 redirects towing cable 55 from an axis of pipe to be replaced, Fig.’s 12 and 19, paragraph 0083), wherein the continuous tension cable pulling system includes a dual capstan winch (e.g. 46, paragraph 0064). It would have been obvious to a person having ordinary skill in the art, at the time of the invention, to use a dual capstan winch as taught by Wentworth for the winch of the combination of Jenne, Carter and Roessler because both winches are known functional equivalents of one another for paying out or reeling in towing cable in pipe replacement systems and the simple substitution of one known, equivalent element for another is considered obvious.
Claims 10 and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jenne (EP 1,634,848) in view of Carter et al (WO 2009/026262) and Roessler (US 5,211,509) as applied to claim 7 above, and further in view of Walton (US 6,045,124).
Regarding claims 10 and 11, the combination of Jenne, Carter and Roessler discloses the invention substantially as described above but does not explicitly disclose the material of the guide pulleys. Walton teaches guide pulleys for pulling cables (e.g. abstract) wherein the guide pulleys are substantially all polymeric material, thus including a polymeric contact surface (e.g. col. 2, lines 64-66). It would have been obvious to a person having ordinary skill in the art, at the time of the invention, to use a polymeric material as taught by Walton for the pulleys of the combination of Jenne, Carter and Roessler (thus resulting in substantially all polymeric material guide pulleys with a polymeric contact surface) because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice, and a polymeric material would provide the expected benefit of being lightweight and inexpensive (e.g. col. 1, line 66 - col. 2, line 2).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACY N LAWSON whose telephone number is (571)270-7515. The examiner can normally be reached Mon-Thurs 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FREDERICK L LAGMAN/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        




/S.N.L./Examiner, Art Unit 3678